                   Case 2:18-cv-01626-TSZ Document 4 Filed 11/13/18 Page 1 of 4




 1                                                           THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   Bitmain Technologies Ltd.,                         No. 2:18-cv-1626
10                           Plaintiff,                 DECLARATION OF JOSEPH P.
                                                        CUTLER IN SUPPORT OF
11            v.                                        PLAINTIFF’S EX PARTE MOTION FOR
                                                        PERMISSION TO CONDUCT
12   John Doe,                                          IMMEDIATE NON-PARTY
                                                        DISCOVERY
13                           Defendant.
14

15
              Joseph P. Cutler declares:
16

17            1.      I am over 18 years of age and make this Declaration based upon personal

18   knowledge of the facts set forth below except as to matters stated on information and belief, and

19   as to those matters, I believe them to be true. If called upon to testify, I could and would testify

20   competently as to the matters set forth herein.

21
              2.      I am an attorney licensed to practice law under the laws of the State of
22
     Washington. I am partner at the law firm of Perkins Coie LLP, and represent plaintiff Bitmain
23
     Technologies Ltd. (“Bitmain”) in this matter. I am competent to make this declaration.
24

25            3.      Upon information and belief, on or about April 22, 2018, Bitmain was the victim

26   of a theft of the cryptocurrency, Bitcoin (“BTC”).

     DECL. IN SUPPORT OF MOT. FOR                                                Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
     IMMEDIATE NONPARTY DISCOVERY – 1                                         Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     142116601.3                                                                 Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 4 Filed 11/13/18 Page 2 of 4




 1            4.      Upon information and belief, Bitmain was holding BTC in an online digital wallet
 2   hosted by the Binance digital asset trading platform.
 3
              5.      Upon information and belief, John Doe accessed Bitmain’s digital wallet without
 4
     authorizations on April 22, 2018 and used the BTC in that wallet to perform a series of
 5
     unauthorized trades from Bitmain’s digital wallet.
 6

 7            6.      At the end of the unauthorized transactions, BTC had been removed from
 8   Bitmain’s wallet.
 9
              7.      BTC transactions are recorded on the BTC Blockchain ledger. This blockchain
10
     ledger is immutable and can be viewed publicly by anyone with internet access using various
11
     websites such as blockchain.com.
12

13            8.      BTC are transferred between digital wallets using unique pseudonymous public
14   key addresses. Moreover, when BTC are transferred between wallets, each transaction is given a
15   unique identifier, or hash, that is recorded on the blockchain ledger.
16
              9.      Upon information and belief, Bitmain traced the BTC illegally transferred from its
17
     wallet to an account on the digital asset trading platform operated by Bittrex, Inc. (“Bittrex”).
18

19            10.     Specifically, and upon information and belief, Binance identified transfers of BTC
20   to one or more BTC addresses that can be linked to the Bittrex trading platform.
21
              11.     Upon information and belief, Binance also identified that the digital asset MANA
22
     coin that was transferred into its digital wallet as part of the scheme to defraud and theft that
23
     occurred in this case was also initially transferred from a Bittrex account into a digital wallet on
24
     the Binance platform.
25

26

     DECL. IN SUPPORT OF MOT. FOR                                                Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
     IMMEDIATE NONPARTY DISCOVERY – 2                                         Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     142116601.3                                                                 Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 4 Filed 11/13/18 Page 3 of 4




 1            12.     Upon information and belief, Bittrex verifies the identities of its users such that it
 2   could possess information about the identity of account holders associated with the transactions
 3   wherein John Doe sent BTC and exchanged MANA with accounts on the Bittrex platform. This
 4   will include information that may assist in identifying the John Doe defendant in this case and
 5   that may identify the current location of Bitmain’s stolen BTC, and/or further transfers or
 6   withdrawal of that BTC to other locations or entities.
 7
              13.     Bittrex may also have other information related to the specific BTC transactions
 8
     and MANA coin transactions and the specific Bittrex account holder(s) that may be relevant and
 9
     useful in identifying John Doe, recovering the stolen BTC, and preserving evidence that is
10
     important to this case.
11

12            14.     It is my understanding that Bittrex does not produce information about account
13   holders and BTC addresses, or transactions associate therewith to third parties, absent a court-
14   ordered subpoena.
15
              15.     Immediate discovery is important in this case for a number or reasons, including
16
     that this matter cannot progress until Bitmain knows the identity of the John Doe defendant, the
17
     stolen BTC can be readily transferred, and there is a need to preserve electronic evidence that
18
     might otherwise be transitory or deleted.
19

20            16.     Apart from seeking discovery from non-parties, Bitmain does not have any other
21   reasonable means to learn the identity of the person(s) who accessed Bitmain’s digital wallet on
22   the Binance trading platform.
23
              17.     Because Plaintiff Bitmain cannot identify the John Doe defendant, there is no way
24
     to serve him/her with the Complaint or any pleadings in this case, or to identify or communicate
25
     with potential counsel for the John Doe defendant.
26

     DECL. IN SUPPORT OF MOT. FOR                                                 Perkins Coie LLP
                                                                             1201 Third Avenue, Suite 4900
     IMMEDIATE NONPARTY DISCOVERY – 3                                           Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     142116601.3                                                                   Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 4 Filed 11/13/18 Page 4 of 4




 1            18.     On behalf of Bitmain, I respectfully request leave to take discovery on non-parties
 2   who may have information that can assist with (1) identifying the John Doe defendant, (2)
 3   locating and recovering Plaintiff’s stolen BTC, and (3) preserving and collecting evidence
 4   relevant to this case.
 5
              I declare under penalty of perjury under the laws of the United States of America that the
 6
     foregoing is true and correct.
 7
              DATED this 13th day of November, 2018.
 8
                                                        By: /s/Joseph P. Cutler_____
 9
                                                        Joseph P. Cutler WSBA No. 37234
10
                                                        Perkins Coie LLP
11                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
12                                                      Telephone: 206.349.8000
                                                        Facsimile: 206.359.9000
13                                                      Email: JCutler@perkinscoie.com

14                                                      KEVIN R. FELDIS
                                                        (pro hac vice pending, AK Bar No. 9711060)
15                                                      Perkins Coie LLP
                                                        1029 West Third Avenue
16                                                      Suite 300
                                                        Anchorage, AK 99501-1981
17                                                      KFeldis@perkinscoie.com

18                                                      KENDRA L. HAAR
                                                        (pro hac vice pending, AZ Bar No. 030959)
19                                                      Perkins Coie LLP
                                                        2901 North Central Avenue
20                                                      Suite 2000
                                                        Phoenix, AZ 85012-2788
21                                                      KHaar@perkinscoie.com

22
                                                    Attorneys for Plaintiff
23

24

25

26

     DECL. IN SUPPORT OF MOT. FOR                                                  Perkins Coie LLP
                                                                              1201 Third Avenue, Suite 4900
     IMMEDIATE NONPARTY DISCOVERY – 4                                            Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     142116601.3                                                                    Fax: 206.359.9000
